ITEMID: 001-102396
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 2010
DOCNAME: BALAGUROV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Anatoly Kovler;Christos Rozakis;Dean Spielmann;Elisabeth Steiner;Khanlar Hajiyev;Sverre Erik Jebens
TEXT: The applicant, Mr Aleksandr Leonidovich Balagurov, is a Russian national who was born in 1972 and lives in Syktyvkar. The Russian Government (“the Government”) were represented by Mr G. Matushkin, Representative of the Russian Federation at the European Court of Human Rights.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 9 January 2004 the applicant sued the Government of the Chechen Republic for monetary benefits on account of serious bodily injuries caused by a terrorist attack during his military service in the government’s headquarters in Grozny.
On 4 June 2004 the Syktyvkar City Court found in the applicant’s favour and awarded him 53,048.88 Russian roubles (RUB) in compensation. On 3 July 2004 the judgment became final but the respondent authority delayed its enforcement.
On 23 December 2005 the Syktyvkar City Court awarded the applicant an additional amount of RUB 7,279.19 in compensation for the inflation loss resulting from the enforcement delay (“indexation”). That judgment became final on 11 January 2006.
On 12 October 2006 the total sum of RUB 60,327.00 was credited to the applicant’s bank account.
On 15 January 2009 the Court delivered the Burdov (no. 2) pilot judgment cited above. It ordered the respondent State to set up an effective domestic remedy which would secure adequate and sufficient redress for non-enforcement or delayed enforcement of domestic judgments. It also ordered the Russian Federation to grant adequate and sufficient redress, within one year from the date on which the judgment became final, to all victims of non-payment or unreasonably delayed payment by State authorities of a judgment debt in their favour who had lodged their applications with the Court before the delivery of the present judgment and whose applications had been communicated to the Government under Rule 54 § 2 (b) of the Rules of the Court.
The present case was communicated to the Government on 22 April 2008. The Court’s proceedings in the case were thus adjourned until 4 May 2010 pending the implementation of the pilot judgment (see Burdov (no. 2), cited above, § 146, and point 8 of the operative part). The applicant was informed accordingly.
On 19 March 2010 the Government confirmed that both court awards had been paid to the applicant on 10 October 2006 and submitted a unilateral declaration aimed at resolving the issues raised by the application. The authorities acknowledged the excessive duration of the enforcement of the judgment of 4 June 2004 in the applicant’s favour and declared that they were ready to pay the applicant ex gratia the sum of 1,430 euros (EUR) as just satisfaction.
On 4 May 2010 the Government informed the Court that in response to the pilot judgment two federal laws had been enacted, introducing a new domestic remedy in respect of lengthy judicial proceedings and delayed enforcement of domestic judgments against the State. The laws entered into force on the same date (“the Compensation Act”, see part B below).
By letter of 20 May 2010 the applicant considered the Government’s remedial offer insufficient and declared his intention to avail himself of the new remedy.
On 5 July 2010 the Supreme Court of the Komi Republic granted the applicant’s claim for compensation under the Compensation Act. The court acknowledged a violation of his right to enforcement of the judgment of 4 June 2004 within a reasonable time and ordered the Ministry of Finance of the Chechen Republic to pay the applicant RUB 70,000.00 (EUR 1,750) in compensation. The court took account of the enforcement delay, the nature of the award, its significance for the applicant, his state of health and the efforts made to obtain the payment. The court furthermore noted that the absence of domestic enforcement regulations during the relevant period and the complexity of the State’s budgetary system were not the reasons for denying compensation. At the same time, the court held by reference to the Court’s case-law that the period of 5 months from January to June 2004 during which the applicant’s case was examined by the Syktyvkar City Court did not breach his right to a hearing within a reasonable time.
The judgment became final on 18 July 2010 and the writ of execution was transmitted to the respondent authority on the following day.
By letter of 12 July 2010 the Government withdrew their unilateral declaration of 19 March 2010, considering that the applicant was no longer a victim of the violation due to the latest judgment in his favour.
The court award was credited to the applicant’s bank account on 31 August 2010.
On 30 April 2010 Russian Parliament adopted a Federal Law, no. 68-ФЗ, “On Compensation for Violation of the Right to a Trial within a Reasonable Time or the Right to Enforcement of a Judgment within a Reasonable Time” (“the Compensation Act”). On the same date the Parliament adopted a Federal Law, no. 69-ФЗ, introducing a number of corresponding changes to the relevant federal laws. Both laws entered into force on 4 May 2010.
The Compensation Act entitles a party concerned (“an applicant”) to bring an action for compensation of the violation of his or her right to a trial within a reasonable time or of the right to enforcement within a reasonable time of a judgment establishing a debt to be recovered from the State budgets (Section 1, § 1). Such compensation can only be awarded if the alleged violation took place independently of the applicant’s own actions except those taken in the circumstances of force majeure. A breach of the statutory time-limits for examination of the case does not amount per se to a violation of the right to a trial within a reasonable time or right to enforcement of a judgment within a reasonable time (Section 1, § 2). A compensation award is not dependent on the competent authorities’ fault (Section 1, § 3).
The compensation is awarded in monetary form (Section 2, § 1). The amount of the compensation should be determined by courts according to the applicant’
Section 3 sets out the rules of jurisdiction and procedure. It states in particular that a claim for compensation on account of lengthy enforcement of a judgment may be lodged prior to the end of the procedure for enforcement of a judgment but not earlier than six months after the expiry of the statutory time-limit for enforcement and not later than six months after the termination of the procedure for enforcement.
A court decision granting compensation is subject to immediate enforcement (Section 4, § 4). It may be appealed against in accordance with the procedural legislation in force (Section 4, § 5). The costs of payment of compensation awards are included in the federal budget, in the budgets of federal entities and in local budgets (Section 5, § 3).
All individuals who have complained to the European Court of Human Rights that their right to a trial within a reasonable time or to enforcement of a judgment within a reasonable time has been violated may claim compensation in domestic courts under the present Act within six months of its entry into force, provided the European Court has not ruled on the admissibility of the complaint (Section 6 § 2).
